Title: To John Adams from James McHenry, 10 January 1800
From: McHenry, James
To: Adams, John



Sir.
War Department 10 Jany. 1800

I have the honour to submit to your consideration, a report relative to the military establishment of the United States. It suggests several propositions, which if adopted, it is respectfully presumed would ameleorate our military system, and contribute essentially to the security and respectability of the United States.
I have the honour to be Sir, with the greatest respect Sir /  Your most obt. /  & hble St.

James McHenry